PER CURIAM.
The Director of Lawyers Professional Responsibility petitioned this court for disciplinary action against, and for immediate suspension from the practice of law of, respondent Benjamin J. Ostfield, an attorney at law admitted to practice in this state. Subsequently, respondent, advised by counsel of his choice, entered into a stipulation with the Director wherein respondent admitted certain allegations of the petition and consented to an order of this court disbarring him from the practice of law. We approve the stipulation and disbar respondent from the practice of law in Minnesota.
On March 29, 1984, respondent was convicted on his own plea of guilty of two federal crimes, mail fraud and income tax evasion. Not only did he admit to the commission of the crimes in the United States District Court for the District of Minnesota, but the criminal convictions are conclusive evidence in disciplinary proceedings against him that he committed the conduct for which he was charged. Minn. R.Law.Prof.Resp. 19(a). Respondent was not only an attorney at law but also a certified public accountant. He had an extensive tax practice. By his own admissions, respondent prepared federal and state tax returns for his clients. He received checks from clients to pay their determined tax liability. However, respondent did not send to taxing authorities correct returns, and he converted to his own use proceeds from the checks. Respondent’s plea of guilty and conviction of Counts III and VII of the federal indictment constitutes conduct violative of Minn. Code Prof.Resp. DR 1-102(A)(4), (5), (6); DR 7-101(A)(l), (3); DR 7-102(A)(3), (4), (5), (6), (8); DR 9-102(A); and DR 9-102(B).
Disbarred.
COYNE, J., took no part in the consideration or decision of this case.